ALLOWABILITY NOTICE

Response to Amendment
	The amendment(s) filed 5/5/2021 by the Applicant is response to the previous Office action mailed 2/8/2021 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claims(s). 

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.
The applicant argues in claims 1, 19, and 20, that the limitations "a cutter rotation member .. . configured to translate and rotate unitarily with the cutter" and "a receiving member . . . configured to cooperate with the cutter rotation member to drive rotation of the cutter in response to longitudinal motion of the cutter" do not invoke 35 U.S.C. §112(f), in claim 17 the limitation "a first and second portion ... configured to move laterally relative to each other . . . configured to engage the cutter rotation member . .. configured to not engage the cutter rotation member when the first portion and the second portion are in the separated state" do not invoke 35 U.S.C. §112(f) and in claim 18 the limitation "a drive member actuator. . . operable to transition the first and second portions ... between joined and separated states" does not invoke 35 U.S.C. §112(f).
The applicant argues for each of the aforementioned limitations that "means" nor "step" are used to with the limitations nor is "means" or "step" used in any other pending claims and the applicant submits the above-referenced limitations would be recognized 
The examiner disagrees and respectfully submits that while the claim limitations do not use the term “means” nor “step”, the limitations are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The limitations “a cutter rotation member”, “a receiving member”, “a first and second portion” and “a drive member” are generic placeholders and to not recite sufficient structure, material or acts to entirely perform the recited function. Therefore, the interpretation of the claims under 35 U.S.C. §112(f) is maintained.

Claim Interpretation - Maintained
The following is a quotation of 35 U.S.C 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a) Claims 1, 19 and 20: “a cutter rotation member … configured to translate and rotate unitarily with the cutter”;

c) Claim 17: “a first and second portion … configured to move laterally relative to each other …. configured to engage the cutter rotation member … configured to not engage the cutter rotation member when the first portion and the second portion are in the separated state”;
d) Claim 18: “a drive member actuator … operable to transition the first and second portions … between joined and separated states”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function, and equivalents thereof are as follows:
a) the cutter rotation member is being interpreted as set forth at paragraphs 0036-0038 of the printed publication of the instant application (also see Fig. 3) as the cutter sleeve, where the cutter sleeve is fixedly secured to the exterior of cutter, translation or rotation of cutter also results in corresponding translation or rotation of cutter sleeve, and includes an integral rotation member with threading extending outwardly from rotation member, the threading is configured to drive rotation of rotation member, cutter sleeve and cutter into rotation in response to translation of cutter;
b) the receiving member is being interpreted as set forth at paragraph 0038 of the printed publication of the instant application (also see Fig. 3) as the receiving 
c) the first and second portions are being interpreted as set of halves 602 and 604, as set forth in paragraph 0053 of the printed publication of the instant application (also see Fig. 10A-B); and
d) a drive member actuator is being interpreted as the actuator (650) as set forth at paragraphs 0055 and 0056 of the printed publication of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because various aspects of Figs. 2-8, 10A and 10B are hand written/drawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record. The prior art of record fails to disclose, teach or fairly suggestion, singly and in combination, the claim limitations as set forth below.
Claim 1: the closest prior art of record is US 20090131816 A1 to Ritchie et al. who fails to disclose a cutter rotation member unitarily secured to the cutter and configured to translate and rotate unitarily with the cutter, a receiving member associated with the body and positioned coaxially about the cutter, the second cutter drive member being configured to cooperate with the first cutter drive member to drive rotation of the cutter in response to longitudinal motion of the cutter; and a linear actuator having a body and a rod, the rod being configured to translate along an axis relative to the body, the rod being further configured to drive  motion of the cutter while permitting rotary motion of the cutter via engagement between the cutter rotation member and the receiving member.
Claim 19: the closest prior art of record is US 20090131816 A1 to Ritchie et al. who fails to disclose where the pneumatic motor is a pneumatic cylinder that is coupled with the body, and a piston slidably disposed within the pneumatic cylinder, the piston 
Claim 20: the closest prior art of record is US 20090131816 A1 to Ritchie et al. who fails to disclose activating the linear actuator to drive the cutter proximally from a distal position toward a proximal position using a rod of the linear actuator with the rod being driven linearly relative to a body of the linear actuator while permitting rotation of the cutter, the cutter rotation member and the receiving member cooperating to rotate the cutter while the cutter is driven proximally by the rod and activating the linear actuator to drive the cutter distally from the proximal position toward the distal position using the rod with the rod being driven linearly relative to the body of the linear actuator while permitting rotation of the cutter, the cutter rotation member and the receiving member cooperating to rotate the cutter while the cutter is driven distally by the rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.